N

Co AN DD HN P BR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-mj-71156-MAG Document 7 Filed 07/29/21 Page 1 of 2

PHILIP A. SCHNAYERSON
ATTORNEY AT LAW

225 West Winton Avenue, Suite 208
Hayward, California 94544
Telephone: (510) 887-7445

PHILIP A. SCHNAYERSON (CSBN 41825)

Attorney for
JULI MAZI
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, )
) CASE NO. CR 3-21-71156-MAG
Plaintiff, )
)
VS. ) NOTICE OF SUBSTITUTION
) OF COUNSEL FOR DEFENDANT
JULI MAZI ) JULI MAZI
)
Defendant. ) (PROPOSED) ORDER
)

 

Defendant herein, Juli Mazi, hereby requests that the Federal Defender’s Office, be
relieved and that Philip A. Schnayerson, Esq., whom I have retained, be substituted in place to
represent me in the above-referenced matter. The contact information for new counsel is as

follows:

Philip A. Schnayerson

ATTORNEY AT LAW

225 W. Winton Avenue, Suite 208
Hayward, California 94544

Telephone: (510) 887-7445
Facsimile: (510) 887-0646

Email: philcrimlaw@gmail.com

 

DATED: July 29, 2021
JULI MA

 
i)

oOo 7m ND WwW FS &

10
11
12
13
14
15
16
17
18
19
20
21
ba
23
24
25
26
|
28

 

Case 3:21-mj-71156-MAG Document 7 Filed 07/29/21 Page 2 of 2

I consent to the above substitution.

DATED: July 29, 2021 LK mae WZ 4 is

DAVID RIZK
Assistant Federal Defender

I consent to the above ee he
DATED: July 29, 2021 AE ZK, (Qa

PHILIP ACSCHNAYERSON
Attorney at Law
Bar Card 41825

IT IS SO ORDERED

Dated:

 

HON. ALEX G. TSE
United States Magistrate Judge

 
